Exhibit 10.15

Execution Copy

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is being entered into between
EveryWare Global, Inc. (“EVERYWARE”) and Bernard Peters (the “Executive”) as of
this 13th day of December 2012. For and in consideration of the mutual promises
contained herein, and for other good and sufficient consideration, receipt of
which is hereby acknowledged, EVERYWARE and Executive (sometimes hereafter
referred to as the “parties”) agree as follows:

1. Title, Duties and Place of Work. Executive will serve as the Executive Vice
President and Chief Financial Officer of EVERYWARE. Executive shall perform the
duties customarily performed by persons with similar positions in similar
companies, in all respects as directed by the Chief Executive Officer and the
Board of Directors of EVERYWARE (“Board of Directors”). Executive shall report
to EVERYWARE’s Chief Executive Officer. Executive shall serve EVERYWARE
faithfully and to the best of his or her ability Executive shall not, without
the prior written consent of EVERYWARE engage, whether directly or indirectly or
for or without compensation, in any other business, directorships, trusteeships
or employment with any organization other than EVERYWARE. To the extent
Executive seeks to hold a position on the board of a non-profit organization,
Executive shall not be required to seek the prior written consent of EVERYWARE.
Executive’s normal place of work will be Lancaster, Ohio at the EVERYWARE
office, or such other place as EVERYWARE may reasonably require. It is
understand that the Executive currently lives in Chicago, Illinois and may
perform his duties remotely from time to time if possible and approved by the
Chief Executive Officer,

2. Term. Executive’s employment with EVERYWARE under this Agreement shall
commence on January 9, 2013 continue until terminated by either party in
accordance with Paragraph 4 below.

3. Compensation and Benefits.

(a) Salary. During Executive’s employment, EVERYWARE shall pay Executive an
annual base salary of not less than $315,000 (“Base Salary”). Executive’s Base
Salary shall be paid in accordance with EVERYWARE’s usual payroll practices and
policies, may be administered by an affiliate or subsidiary of EVERYWARE as
applicable, and shall be less standard deductions for all appropriate
employment-related taxes. Executive shall be eligible for merit and market-based
increases in accordance with company policy, to be determined at least once
annually, as may be determined in the sole discretion of the Chief Executive
Officer and the Board of Directors.

(b) Bonus. Executive shall be eligible for an annual bonus up to 75% of his or
her Base Salary (“Bonus”) based upon: (a) achievement of EVERYWARE’s annual
Investor basis EBITDA budget approved by the Board of Directors (80% of Bonus
potential); and (b) achievement of personal goals and objectives as determined
by the Chief Executive Officer and the Board of Directors (20% of Bonus
potential), In the event the personal goals and objectives in (b) above are not
established by the Chief Executive Officer or the Board of Directors, the
Executive shall be eligible for the maximum 20% potential. Notwithstanding the
foregoing, in



--------------------------------------------------------------------------------

the event EVERYWARE adopts a comprehensive bonus plan for executives, including
Executive, the determination and calculation of the Bonus will be subject to the
bonus plan. Executive must be actively employed with EVERYWARE or its affiliates
on December 31 of each calendar year corresponding to a Bonus period in order to
be eligible for the Bonus described in this paragraph. For 2013, the Executive
shall be entitled to a minimum Bonus of no more than one-half of the Bonus
potential. In addition, the Executive will be entitled to a one-time sign-on
bonus of fifty thousand dollars ($50,000) payable within 30 days of the date
hereof and subject to forfeiture in the event Executive terminates his
employment under this Agreement within 12 months of the date hereof.

(c) Benefits. During Executive’s employment, Executive shall be entitled to the
benefits specifically described herein and shall be eligible for all benefits
provided to other EVERYWARE executive employees provided that Executive
qualifies for such benefits. Any and all benefits offered by EVERYWARE may be
supplemented, discontinued, or changed from time to time at EVERYWARE’s sole
discretion and in accordance with EVERYWARE’s policies and practices. Subject to
EVERYWARE’s policies and procedures, the Executive will be eligible for 25 days
paid vacation every calendar year that Executive is fully-employed during the
Agreement, and is entitled to be paid for all holidays and other nonworking days
consistent with the EVERYWARE’s recognized holiday and paid time off policies.

(f) Equity. Executive shall be entitled to a stock option grant of EVERYWARE’s
Class B Common Stock (“Option Grant”), representing approximately 1% of the
issued and outstanding share capital of EVERYWARE on a fully-diluted basis as
calculated on the company’s capitalization as of the date hereof, and subject to
approval from and at the fair market price and grant date established by the
Board of Directors. The Option Grant is subject to the EveryWare, Inc. 2012
Stock Option Plan as it may be amended and approved by the Board of Directors or
such other stock option plan as the Board of Directors and EVERYWARE may
establish.

4. Termination. Notwithstanding anything herein to the contrary, Executive’s
employment under this Agreement shall terminate upon occurrence of any of the
following:

(a) By EVERYWARE.

(i) EVERYWARE may terminate Executive’s employment at any time for any reason,
with or without Cause and with or without notice. If EVERYWARE terminates
Executive’s employment without Cause at any time, then Executive shall be
entitled to the severance amount defined and set forth in Paragraph 5 below
(“Severance”). If EVERYWARE terminates Executive’s employment with Cause at any
time, he shall not be entitled to any Severance or Bonus, but he shall be
entitled to base compensation and benefits through the date of termination and
payment of all accrued but unused vacation through the termination date.

(ii) As used herein, “Cause” shall mean (aa) Executive engages in illegal
conduct, gross misconduct, gross negligence, or any breach of fiduciary duty ;
(bb) Executive’s conviction of, or plea of nolo contendre to, a felony or other
crime involving moral

 

2



--------------------------------------------------------------------------------

turpitude, the misappropriation of funds or material misappropriation of other
property of the EVERYWARE or any of subsidiaries, the attempt to willfully
obtain any personal profit from any transaction which is adverse to the
interests of the EVERYWARE or any of its subsidiaries and in which EVERYWARE or
any of its subsidiaries has an interest or any other act of fraud or
embezzlement against the company, any of its subsidiaries or any of its
customers or suppliers, or any willful perpetration of a common law fraud; or
(cc) Executive’s willful and continued failure or refusal to substantially
perform his or her duties with EVERYWARE, or such conduct, which in the opinion
of the Board of Directors has or will bring harm to EVERYWARE’s reputation
and/or current or future business; (dd) a serious or persistent breach of this
Agreement by Executive; (ee) any intentional act or intentional omission aiding
or abetting a competitor, supplier or customer of EVERY WARE or any of its
subsidiaries to the material disadvantage or detriment of EVERYWARE and its
subsidiaries; and (ff) a material violation of EVERYWARE’s policies. With
respect to subsections (cc), (dd) and (ff) above, the Executive shall be
notified in writing (including via email) of any alleged failure, breach or
violation, such notice shall specify in reasonable detail the facts and
circumstances claimed to constitute Cause under subsections (co), (dd) or (ff)
as applicable and the Executive shall be given at least thirty calendar days to
remedy or cure any failure, breach or violation; provided however, that during
the Term of this Agreement, the Executive shall be given only two opportunities
to remedy or cure alleged failures, breaches or violations under subsections
(cc), (dd) and (ff).

(b) By Executive.

(i) Executive may terminate his or her employment at any time for any reason,
with or without a good or important reason and with or without notice. In the
event of such a termination, Executive shall not be entitled to any Severance or
Bonus, but he shall be entitled to base compensation through the date of
termination and payment for all accrued but unused vacation through the
termination date.

(c) Upon Death or Disability.

The Executive’s employment shall terminate upon death or because of disability.
For purposes of this paragraph, disability shall occur if the Executive has been
unable, by reason of illness or injury (excluding pregnancy), to perform his or
her normal duties on behalf of EVERYWARE on a full time basis for a period of 90
days, whether or not consecutive, within the preceding 360-day period, or the
Executive has received disability benefits for permanent and total disability
under any long-term disability income policy held by or on behalf of the
Executive. If Executive’s employment is terminated under this paragraph,
EVERYWARE shall pay to the estate of the Executive or to the Executive, as the
case may be, the compensation and benefits that would otherwise be payable to
him under Paragraph 3 hereof up to the date the termination of his or her
employment occurs. However, any Bonus, assuming the attainment of the goals set
forth, for the fiscal year in which termination occurs because of death or
disability will be pro-rated based on his or her length of service with
EVERYWARE in that year,

5. Severance. In the event Executive is eligible for Severance, EVERYWARE shall
pay Executive subject to the foregoing, an amount equal to six months of his or
her Base Salary in effect at the time of his or her termination. In the event
Executive is eligible for Severance, Executive’s medical benefits will continue
throughout the applicable

 

3



--------------------------------------------------------------------------------

Severance period. The parties acknowledge and agree that payment of any
Severance under this Paragraph 5 shall be contingent upon the Executive signing
a Release of Claims (the “Release”) in a form acceptable to EVERYWARE within 60
days following such termination and Executive’s compliance with the terms of
Paragraphs 6 and 7 hereof. This payment shall be made in bi-weekly payments in
accordance with the company’s standard payroll practices and shall be reduced by
applicable deductions for federal, state, and local taxes. The Executive
acknowledges and agrees that the Severance is the maximum amount due and owing
the Executive in the event he is terminated without Cause.

6. Proprietary and/or Confidential Information. Executive acknowledges that
during his or her employment with EVERYWARE, he has had and will have access to
trade secrets and other confidential and/or proprietary information
(“Confidential Information”). Executive agrees that he shall continue to abide
and be bound by the promises and obligations in all confidentiality agreements
that he has or may have signed with EVERYWARE or its affiliates. In addition,
Executive agrees that he will use his or her utmost diligence to preserve,
protect, and prevent the disclosure of such Confidential information, and that
he shall not, either directly or indirectly, use, misappropriate, disclose or
aid any other person in disclosing such Confidential Information. Executive
acknowledges that as used in this Agreement, Confidential Information includes,
but is not limited to, all methods, processes, techniques, practices, product
designs, pricing information, billing histories, customer requirements, customer
lists, employee lists, salary information, personnel matters, financial data,
operating results, plans, contractual relationships, projections for new
business opportunities for new or developing business for EVERYWARE, and
technological innovations in any stage of development. “Confidential
Information” also includes, but is not limited to, all notes, records, software,
drawings, handbooks, manuals, policies, contracts, memoranda, sales files, or
any other documents generated or compiled by any employee of EVERYWARE. Such
information is, and shall remain, the exclusive property of EVERYWARE, and
Executive agrees that he shall promptly return all such information to EVERYWARE
upon the termination of his or her employment or at any time as requested by the
company.

7. Restrictive Covenants. During the period of time the Executive is employed by
EVERY WARE and for a six month period thereafter (the “Restricted Period”), the
Executive shall not, directly or indirectly, in any state of the United States
or in Canada or Mexico (the “Prohibited Area”): (i) engage in or otherwise
participate in any business which competes with EVERYWARE’s Business; or
(ii) become a partner, shareholder, member, other owner or equity holder,
principal, agent, trustee, employee, director, consultant, or creditor of any
person or entity who engages or otherwise participates in any business which
competes with EVERYWARE’s Business,

(a) During the Restricted Period, the Executive shall not, directly or
indirectly, knowingly solicit or encourage to leave the employment of EVERYWARE,
any employee of EVERYWARE or hire any employee of EVERYWARE for a period of one
year of the date that Executive ceases to be employed by EVERYWARE.

(b) During the Restricted Period, the Executive shall not call on, or solicit
any customer, supplier, independent contractor or other business relationship of
EVERYWARE or any of its subsidiaries, in order to induce or attempt to induce
such customer, supplier,

 

4



--------------------------------------------------------------------------------

independent contractor or other business relationship to cease doing business
with EVERYWARE or any of its subsidiaries, or in any way materially interfere
with the relationship between any customer, supplier, independent contractor or
business relationship and EVERYWARE or any of its subsidiaries (including any
disparaging statements about EVERYWARE or any of its subsidiaries).

(c) The Restricted Period shall be tolled during the period of any violation of
this section by the Executive or any period when the Executive takes significant
and material steps towards developing a business plan for a business that is in
competition with EVERYWARE. EVERYWARE shall provide written notice to the
Executive of any tolling of the Restricted Period.

(d) If the Executive breaches, or threatens to commit a breach of, any of the
provisions contained in this section (the “Restrictive Covenants”), EVERYWARE
shall have the following rights and remedies, each of which rights and remedies
shall be independent of the other and severally enforceable, and all of which
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to EVERYWARE under law or in equity:

(i) The right and remedy to have the Restrictive Covenants specifically enforced
(without posting any bond) by any court having equity jurisdiction, including,
without limitation, the right to an entry against the Executive of restraining
orders and injunctions (preliminary, mandatory, temporary, and permanent)
against violations, threatened or actual, and whether or not then continuing, of
such covenants, it being acknowledged and agreed that any such breach or
threatened breach will cause irreparable harm to EVERYWARE and that money
damages will not provide adequate remedy to EVERYWARE.

(ii) The right and remedy to require the Executive to account for and pay over
to EVERYWARE all compensation, profits, monies, accruals, increments of other
benefits derived or received by the Executive as the result of any transaction
constituting a breach of any of the Restrictive Covenants.

For purposes of this Agreement, “directly or indirectly” means for the
Executive’s own account, or as a partner, shareholder, member, other owner or
equity holder, principal, agent, trustee, employee, director or consultant, or
as a creditor, or any other participation or interest. For the purposes of this
Agreement, “EVERYWARE’s Business” means any business in which the company is
engaged at the time of Executive’s termination, including, without limitation,
the following: the manufacture, distribution or sale of any tabletop products,
including without limitation, beverageware, buffetware, candle glass, cutlery,
dinnerware, drinkware, flatware, floral glass, glassware, hollowware, kitchen
accessories, kitchenware, mugs, serveware, spirits glass, stemware,
storeageware, tabletop or home products.

The Executive acknowledges and agrees as follows: (a) the covenants set forth in
Paragraphs 6 and 7 are reasonable in scope and essential to the preservation of
the business; (b) EVERYWARE would not have entered into this Agreement without
the covenants set forth in Paragraphs 6 and 7; and (c) the enforcement of such
covenants will not preclude the Executive from being gainfully employed in such
manner and to the extent necessary to provide the Executive with an acceptable
standard of living,

 

5



--------------------------------------------------------------------------------

8. Return of Property. Executive agrees that upon the termination of his or her
employment for any reason, he will deliver to EVERYWARE the originals and all
copies of all files, documents, papers, materials and other property of
EVERYWARE or its affiliates relating to their affairs, which may then be in his
or her possession or under his or her control. Executive may retain only
personal correspondence and notes relating to the duties and responsibilities of
his or her employment.

9. Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective representatives, successors and
assigns, and Executive’s heirs, executors and administrators.

10. Entire Agreement; Amendment. This Agreement contains the entire agreement
between the parties relating to the subject matter of this Agreement, and the
parties expressly agree that this Agreement supersedes any employment or
consulting contract Executive has or may have with EVERYWARE and any other
Agreement between Executive and EVERYWARE. Each party acknowledges and agrees
that in executing this Agreement they do not rely upon any oral representations
or statements made by the other party or the other party’s agents,
representatives or attorneys with regard to the subject matter of this
Agreement. This Agreement may not be altered or amended except by an instrument
in writing signed by both parties hereto.

11. Breaches or Violation. Executive acknowledges that any breach of this
Agreement (including without limitation any breach of Paragraph 6) would cause
EVERYWARE substantial irreparable injury. Executive agrees that in the event of
any violation of this Agreement, in addition to any damages allowed by law,
EVERYWARE shall be entitled to injunctive and/or other equitable relief.

12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the state of Ohio (excluding the choice of law
rules thereof). The language of all parts of this Agreement shall in all cases
be construed as a whole, according to its fair meaning, and not strictly for or
against any of the parties.

13. Waiver. Neither the waiver by either party of a breach of or default under
any of the provisions of the Agreement, nor the failure of such party, on one or
more occasions, to enforce any of the provisions of the Agreement or to exercise
any right or privilege hereunder shall thereafter be construed as a waiver of
any subsequent breach or default of a similar nature, or as a waiver of any
provisions, rights or privileges hereunder.

14. Assignment. This Agreement and the rights and obligations of the parties
hereunder may not be assigned by either party without the prior written consent
of the other party.

*        *        *         *        *

 

6



--------------------------------------------------------------------------------

IN WITNESS HEREOF, THE PARTIES HAVE AFFIXED THEIR SIGNATURES BELOW:

 

Bernard Peters     EveryWare Global, Inc.

/s/ Bernard Peters

    By:  

/s/ John Sheppard

Date:  

12/14/12

    Date:  

12/15/12